Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 4/14/21 has been entered.  Claims 1-4, 6-11, and 13-20 are pending.     

Claims 10, 11, and 16 are withdrawn from consideration as being directed to a non-elected invention.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-4, 6-9, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-294662 Horibe et al., the English translation provided by the applicant being referenced below.

In view of the full disclosure of the instant application, the instantly claimed “coating material combination” is interpreted as being the set of the two claimed coating materials prior to application to a substrate or to each other.  The examiner notes “consisting” of the preamble of 

Therefore, the newly recited flash-off time between application of the first coating material and the second coating material of claim 17 is taken as being a capability of the claimed coating materials of the ultimately claimed coating material combination because the other recitations of the claim indicate that the coating materials have not yet been applied.  It is noted that this limitation has been removed from claims 1 and the claims dependent therefrom.

Based on the instant specification’s disclosure of page 19, lines 1-21, particularly 15-18, and page 20, lines 1-11, particularly 5-11, it appears that miscible resins will give the instantly claimed requirement that the surfacer coat and the top coat are compatible according to DIN EN ISO 12944-5:2008-1.

Based on the instant specification’s disclosure of page 41, line 10 to the end of the page particularly noting the flash-off times of the surfacer coat for the inventive examples, it appears that flash off times after applying the surfacer coat of less than 600 seconds prior to applying the top coat give the instantly claimed requirement that the topcoat can be applied to the surfacer coat before the surfacer coat has reached drying stage 1 according to DIN 53150:2002-09, the drying stage being determined according to EN ISO 9117-3:2010.

The instantly claimed “a cured coating obtained from the coating material combination and consisting of a surfacer coat and a topcoat applied thereon has an LW value being less than an SW value and/or has an LW value being less than the LW value of a cured coating consisting of a surfacer coat and a topcoat applied thereon, which has been obtained from the same coating material combination, but wherein the flash-off time between application of the first coating material for forming the surfacer coat i-a) and application of the second coating material for forming the topcoat i-b) exceeds 480 seconds” of the instant claim 1, the claims depending therefrom, and the instant claim 18 appears to be dependent upon the coating steps and conditions, including the flash-off time.  See the instant specification, page 41, the table that begins at line10, particularly noting the flash-off times, LW and SW of the examples.  It therefore appears that coating conditions and particulars are required to give the claimed LW value being less than an SW value as claimed.  It is not seen that there does not exist some set of coating conditions and steps which necessarily and inherently give the instantly claimed LW value being less than an SW value as claimed for the coating compositions of Horibe which are discussed below.  Again, note that the instant claims are taken as reading on the instantly claimed “coating material combination” which is the set of the two claimed coating materials prior to application to a substrate or to each other.  See MPEP 2112.

Horibe discloses a first color coating composition having a base concealing property, which falls within the scope of the instantly claimed surface coat, containing epoxy resin or acrylic resin, crosslinking agent which may be blocked polyisocyanate, and hydrophilic organic 
See Horibe, claim 1 and paragraphs [0007], [0010], [0013], [0014], and [0015].  It is noted that for the polyester made with polybasic acid and polyhydric alcohol of Horibe, paragraph [0018] to be crosslinkable with the polyisocyanates of Horibe, they must have OH groups.  These polyacrylates with hydroxyl groups and polyesters with hydroxyl groups of Horibe fall within the scope of the instant claims, including the instant claim 17.  Upon deblocking, the blocked polyisocyanates of Horibe have the reactive NCO groups of the instant claim 17.
The base resin in these 1 color coating compositions may be polyester or acrylic resin which are polyisocyanate crosslinking, which falls within the scope of the instant claims 9 and 15.  See Horibe, paragraphs [0016], [0017], [0018], [0020], and noting the polyisocyanate crosslinking agents of paragraph [0024].
These coating compositions of Horibe may be solvent based (Horibe, paragraph [0022]).
Horibe discloses a second color coating composition having beauty on the coating film, which falls within the scope of the instantly claimed topcoat composition, containing pigment, resin, curing agent, pigment, water and/or organic solvent. The open language of the instant claims allows for the presence of water and any other additional components.  
See Horibe, claims 1 and 2, and paragraphs [0007], [0010], and [0032].
The resin in Horibe’s 2 color coat may be the same resin as used in the 1 color coat (Horibe, paragraph [0033]).  This falls within the scope of the instant claims 1, 2, 3, 4, 9, 14, 15, and 17.

Horibe, paragraph [0014], discloses their coatings having solids contents up to about 40% by weight, which falls within the scope of the instant claim 8.

The two coatings of Horibe, e.g. 1 color coat and 2 color coat of Horibe, claim 1, together require nothing else prior to their coating on a substrate.  These two coating compositions, e.g. 1 color coat and 2 color coat of Horibe, claim 1, require nothing else, prior to their application, which meets “consisting” of the instant claims 1, 14, and 17.  The compositions of the instant claims 1, 14, and 17 recite “comprising”, such that the instant claims 1, 14, and 17 encompass any additional ingredients in each of the coating compositions of the 1 color coat and the 2 color coat of Horibe, claim 1.

Where the 1 color coat and the 2 color coat compositions of Horibe have the same resin, as discussed above, they are necessarily compatible with each other according to the instant claims.  Note again: Based on the instant specification’s disclosure of page 19, lines 1-21, particularly 15-18, and page 20, lines 1-11, particularly 5-11, it appears that miscible resins will give the instantly claimed requirement that the surfacer coat and the top coat are compatible according to DIN EN ISO 12944-5:2008-1.
The same resin is necessarily miscible with itself.

The coating compositions of the instantly claimed coating material combination need not ever be applied to a substrate.  The surfacer and topcoat compositions of the instantly claimed 
The above compositions of Horibe necessarily can be applied to each other at the instantly claimed drying stage 1 condition because Horibe, paragraph [0058], the last sentence shows applying their 1 color coat composition followed by drying it for about 10 minutes, which is about 600 seconds, but not curing the film, and then applying Horibe’s 2 color coat composition.  

The two coating compositions of Horibe, particularly the 1 color coat composition and the 2 color coat composition, therefore fall within the scope of the instantly claimed coating material combination.

As discussed above, the instant claims are directed to the combination of the unapplied coating materials of the instant claims.  The instantly claimed flash-off time is therefore a property of the claimed coating material combination which occurs after the instantly claimed invention is applied.  It is not a required step because the instant claims are directed to the combination consisting of the claimed coating materials only.  “Consisting” excludes a substrate.  The claims under examination are not directed to methods of applying or the applied coating materials.  It is not seen that the 1 color coat and 2 color coat of Horibe cannot be applied with the flash-off time of the instant claims, particularly where the more volatile solvents of Horibe, paragraph [0022], such as the disclosed ethyl acetate, butyl acetate, hexane, heptane, and other rapidly evaporating solvents therein.  Horibe, paragraph [0038] teaches applying coating B and 

Horibe, paragraph [0036] discloses using less coloring pigment in their 2 colorcoat (C) then in their 1 color coat (B).  This gives a difference between these two coating materials of 

Horibe does not exemplify their 1 color coat and 2 color coat compositions having the same highly volatile organic solvent and same resins according to the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the 1 color coat and 2 color coat compositions of Horibe with the same resins and the same highly volatile solvents, which falls within the scope of the instant claims 1-7, 9, 14, 15, and 17, because these coatings would have been expected to be infinitely compatible with each other, because the same coating is infinitely miscible with itself as is self-evident, and this compatibility coupled with the faster volatility of the solvent of the first coating of Horibe would have been expected to allow the application of the 2 color coat of Horibe to their pre-applied 1 color coat within the instantly claimed flash-off time while minimizing the time between coatings, which saves time and therefore money, and which would have been expected to give better bonding between the different layers without onion peeling effect which occurs when the coating layers are immiscible, which is clearly required to give the properties of the [Effect of the invention] of Horibe and paragraph [0002] of Horibe.  The examiner notes the excellent smoothness, image clarity, weather resistance, and chipping resistance.  It is not seen that the 1 color coat and 2 color coat of Horibe do not qualify as the instantly claimed surfacer coat and topcoat in view of these properties of the coating compositions and coated substrates of Horibe.
The same solvent is necessarily in the same solvent class, which meets the instantly claimed requirement that the organic solvents of the instantly claimed coating compositions are 
The solvents of the above discussion and Horibe, paragraph [0022] meet the instant claims 19 and 20, noting that these solvents do not require OH groups.
The smoothness and coloring properties attributed to the 1 color coat of Horibe are such that it meets the properties of a surface coat discussed by the applicant in their response of 5/19/20.  The appearance properties and gloss of the coatings of the 2 color coat of Horibe are such that the 2 color coat of Horibe meets the requirements of the topcoat argued by the applicant in their response of 5/19/20.

Some of the solvents of Horibe have OH groups.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use OH free solvents in the coatings of Horibe when isocyanate or blocked isocyanate curing agents are used so that the NCO groups are not consumed by reaction with the OH containing solvents and because Horibe encompasses many solvents that have no OH groups.

3.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 08-294662 Horibe et al., the English translation provided by the applicant being referenced below, as applied to claims 1-9 and 14-15 in paragraph 2 above, in view of US Pat. Application Publication No. 2009/0226729 Niimoto et al.

       The discussion of paragraph 2 above is repeated here in its entirety.

      Horibe does not disclose the solids contents of the instant claim 13.
       It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the 1 color coat and 2 color coat of Horibe having the solids contents of the instant claim 13 because Horibe, paragraph [0023] discloses their coatings as being high solids type compositions, Niimoto, paragraph [0042] shows high solids coatings to include solids contents of 72 to 100% by volume which shows the high solids coatings of Horibe to encompass the solids contents of the instant claim 13, and the solids contents would have been expected to give only predictable results to the coating compositions of Horibe, including predictable viscosities and predictably thicker coatings than lower solids content compositions.

4.     US Pat. No. 10434544 Mayer et al. is noted.  If the withdrawn claims 10, 11, and 16 are rejoined, the claims of the Mayer patent may be the basis of an obviousness-type double patenting rejection of the withdrawn claims 10, 11, and 16.  The obviousness type double patenting rejection is not applied to the examined claims because of the examiner’s finding that the instant elected invention and the invention of the claims of Mayer are independent and distinct.

Response to Applicant’s Arguments



     In their response of 5/19/20:

     The applicant argues the requirements of surfacer and topcoat at the first page of their remarks of their response of 5/19/20.  The smoothness and coloring properties attributed to the 1 color coat of Horibe are such that it meets the properties of a surface coat discussed by the applicant in their response of 5/19/20.  The appearance properties and gloss of the coatings of the 2 color coat of Horibe are such that the 2 color coat of Horibe meets the requirements of the topcoat argued by the applicant in their response of 5/19/20.  These arguments are not persuasive therefore.

The applicant argues that there are unexpected results stemming from the instantly claimed flash-off times.  The applicant presents the declaration of Reinhard Wiesing of 5/19/20 to support the argued unexpected results.  This declaration is referenced as the Wiesing declaration in the following remarks.  The instant claims do not limit the particulars of the instantly claimed coating materials with sufficient specificity to inherently require any particular properties of the instantly claimed coating material combination.  The instant claims do not specifically limit the argued properties either.  It is noted that the instant claims are not limited to the coating materials used in the argued examples and in the compositions of the Wiesing declaration.  The argued examples, including those of the Wiesing declaration are not commensurate in scope with the instant claims and are not compared to the closest prior art, 
  It is not seen that the compositions of Horibe that are flashed off for 10 minutes cannot be flashed off for the instantly claimed flash-off times as well.  It is particularly noted that Horibe encompasses no flash-off time at paragraph [0038], “it is preferable to dry air by air or the like at room temperature”.  “[P]referable” indicates that the drying is not required which is equivalent to a flash-off time of about 0 seconds.  It is noted that in reality there would be a small amount of time between the application of the 1 color coat and 2 color coat of Horibe.  For example, it would take a few seconds for the painter to switch from the sprayer with the 1 color coat to the sprayer with the 2 color coat.  Some solvent would necessarily evaporate during even this small time.  This time period would fall within the scope of the instantly claimed flash off time.

The Wiesing declaration states that the sample 5 surfacer coating has been cured before applying the topcoat thereto.  This is not a proper comparison to the closest prior art, particularly Horibe.  Horibe clearly states that they apply their 2 color coating prior to the substantial curing of the 1 color coating at Horibe, paragraph [0038].  This showing is therefore not a proper comparison to the closest prior art.  The instant claims are not limited ot the other compositions of the Wiesing declaration.  The Wiesing declaration does not address the particulars of Horibe’s 1 color coat and 2 color coat.  The Wiesing declaration therefore does not compare with the closest prior art.  It is expected that the same resin composition coatings would be most compatible.  It is stated that the 1 color coating of Horibe is preferably air dried without substantial curing.  This clearly shows that it may be done without the drying step because 

The applicant’s arguments regarding inherency are not persuasive.  The compositions of the above rejection of Horibe are based on Horibe’s 1 color coat and 2 color coat having the same resins which necessarily gives the instantly claimed compatibility according to the instant specification, as discussed in the above rejection.  The flash off time of Horibe’s examples indicates that Horibe’s 1 color coat and 2 color coat have the instantly claimed drying stage as evidenced by the instant specification and as discussed in the above rejection.  The drying of the more volatile solvent based coatings of Horibe without substantially curing the 1 color coating of Horibe according to Horibe, paragraph [0038] is further expected to give the drying stage of the instant claims.  There is no probative evidence to the contrary.  The only probative evidence indicates that these coatings of Horibe would necessarily have the instantly claimed compatibility and ability to be coated prior to Horibe’s 1 color coating reaching drying stage 1 of the instant claims.  The applicant’s arguments in this regard are not persuasive for these reasons.  See MPEP 2112.  The argued page 42 of the instant specification is not directed to the coatings of Horibe.  This argument is therefore not persuasive.  

The applicant’s arguments that Horibe is silent regarding the instantly claimed flash-off times is not correct.  The fact that the preferred mode of Horibe includes no flash-off time and Horibe’s disclosure of faster evaporating solvents shows that lower flash off times than the 


     In their response of 11/4/20:

     The applicant argues “The Examiner’s position is that Horibe generally describes otherwise similar compositions, including binders, pigments and solvents, so that he presumes that the features (A), (B) and (C) in the claims would be met. There is evidence, although not direct to Horibe, that the specification that shows not all of the features are met with other combinations of coatings-see page 42 of the specification:”  The examiner notes particularly “although not direct to Horibe”.  Any showing of unexpected results must be compared to the closest prior art, i.e. Horibe.  Any showing that properties claimed are not inherent would appear to require a direct comparison to Horibe.  The examiner further notes that the properties of the instant claims are necessarily inherent in Horibe under some set of coating conditions.  There is not probative evidence to the contrary and the applicant’s arguments do not address these arguments in the above rejection.
The applicant argues “With noninventive combination of surfacer 1 with topcoat 1 or 2 (not listed in the table) and with application of the topcoats to the surfacer coat before the latter has achieved dust dryness, after the flash-off times reported in the table, matt topcoat surfaces were obtained. This represents an unwanted side effect. The surface properties of a matt surface cannot be measured using a wave-scan instrument.”  The examiner notes particularly “although not direct to Horibe”.  Any showing of unexpected results must be compared to the closest prior 
The applicant argues “This would suggest to a skilled person that that which is presumed to be inherent from Horibe is not necessarily so.”  The remarks of the above rejection regarding the inherency of the instantly claimed properties in Horibe are repeated here.  The applicant does not specifically address these points.  There is no showing that the compositions of Horibe do not necessarily possess the instantly claimed properties which is shown by probative evidence which measures the properties of Horibe.  The applicant admits “although not direct to Horibe”.  The examiner maintains that Horibe’s coatings necessarily possess the instantly claimed properties under some set of future coating conditions.
The applicant argues “Horibe discloses a method, wherein a metallic substrate is coated with an electrodeposition coating. Then two coating layers are applied onto the electrodeposition coating, namely a first color coat with “concealing” properties and a second color coat with “aesthetic properties” (cf. Horibe, claim 1). Both the first color coat and the second color coat comprise a coloring pigment (cf. Horibe, claim 2). The second coat is applied to the first coat prior to substantially curing the first coat and then both coats are cured together (cf. Horibe, claim 1). The first coat contains a resin such as an acrylic resin including acrylic resins with functional groups, polyester resins, epoxy resins and/or urethane resins and can be applied in a dry film thickness of 10 to 60 pm (cf. Horibe, [0016] and [0031]). The second color coat 
In examples 1 and 2 of Horibe an aqueous first color coat (B- i) or (B-2) is applied onto a steel sheet bearing a cured electrodeposition coat in a dry film thickness of 20 pm. After application it is left at room temperature for 10 minutes. Then, an aqueous second color coat (C-l) or (C-2) is applied to the uncured first color coat in in a dry film thickness of 15 pm and left at room temperature for 10 minutes. Then, both coats are cured simultaneously at 140°C for 30 minutes.
Even if the first color coat is considered as surfacer coat and the second color coat as topcoat according to amended claim 1 of the present application, Horibe is silent on using a flash-off time of 480 seconds (8 minutes) or less between applying these two coats.  In the above mentioned example of Horibe 10 minutes (i.e., 600 s) passes before applying the second coat.”  The instant claims are directed to the two coating compositions prior to application.  Note this discussion in the above rejection.  The applicant’s arguments do not address this fact.  The examiner’s discussion regarding the more volatile solvents of Horibe is noted here as well.  This discussion is not addressed by the applicant’s arguments.  Furthermore, the argued properties are future properties which clearly depend on the coating method per se.  Note the examiner’s discussion in this regard in the above rejection.  The applicant provides no probative evidence that there does not exist some set of coating conditions which give the instantly claimed properties with the compositions of Horibe discussed in the above rejection.
The applicant argues “As explained previously, also referencing a Rule 132 Declaration, the invention yielded unexpected results. In response, the Examiner has asserted:



The applicant argues “On page 43 of the application it is disclosed that improved optical properties are in particular achieved when the measured LW values are smaller (as small as possible) and/or smaller than the measured SW values of the same coating. As it is evident from the Table on page 41 of the application this is achieved for all inventive examples, namely inventive examples 2 and 3, wherein LW is < SW (3.4 vs. 5.4 for example 2 and 5.4 vs. 6.5 for example 3). Note that example 4 is no longer covered by the scope of claim 1 as the flash-off time for this example was 600 seconds. Thus, example 4 is now comparative. As it is evident from the Table for example 4 LW is > SW. The same trend also applies to all further inventive examples El to E5 contained in the Wiesing Declaration, which all have LW < SW values.

As for the further limitations added to Claim 1 take note that “[t]he [claimed functional language] . . . limits the combination ... to only those combinations that produce [the claimed result] .... The [claim] . . . thus limits and defines the scope of what.. . combinations 

[W]hen it comes to a showing of unexpected results, there is a difference between (1) a claim which broadly recites a combination comprising several elements,.

. . and (2) a claim which recites those elements, but further limits the claim to a combination of those elements having defined properties .... In case (1), the applicant labors under a burden to show unexpected results commensurate in scope with the breadth of the claims. The number of different combinations to be tested and evaluated will depend on the facts. In case (2), the claim is necessarily limited to those combinations having the claimed property. Hence, where the showing establishes that the claimed property would not have been expected to the ordinary artisan, the showing will be commensurate in scope with the claim, since the claim is de facto limited to those combinations of elements that achieve those properties.

While, all properties of a composition may be inherent in that composition, in an obviousness analysis unexpected properties can make an initially obvious composition unobvious. What is important regarding properties that may be inherent, but unknown, is whether a person of skill in the art would have recognized or expected them. ” In re Naylor,

369 F.2d 765, 768 (CCPA 1966). In other words, the evidence in the specification should be considered an unexpected result rebutting the alleged prima facie rejections.

One of ordinary skill in the art would not have had a reasonable expectation, absent salient teachings from the cited art, that (A) Compatibility of the two coats according to DIN EN ISO 12944-5:2008-1; (B) before the surfacer coat has reached drying stage 1 according to DIN 53150:2002-09, and (C) the drying stage being determined according to EN ISO 9117-3:2010 results in such improvements.

In addition, new Claim 17 further defines the scope of the claimed subject matter aligned more closely with the evidence relied upon for patentablity. Thus, to demonstrate that a product, such as a chemical compound, has unexpected properties sufficient to overcome a prima facie showing of obviousness, a patent applicant need not “produce superior results in ever}' environment in which the compound may be used. To be patentable, a compound need not excel over prior art compounds in all common properties.” In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987). Instead, “[e]vidence that a compound is unexpectedly superior in one of a spectrum of common properties, as here, can be enough to rebut a prima facie case of obviousness.” Id.”  The discussion in the above examiner’s response to arguments and in the above rejection rebuts the applicant’s arguments above.

In their response of 4/14/21:


The applicant argues “However, the Office has based the rejection in part on, “It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the 1 color coat and 2 color coat compositions of Horibe with the same resins and the same highly volatile solvents, which falls within the scope of the instant claims 1-7, 9, 14, 15, and 17, because these coatings would have been expected to be infinitely compatible with each other, because the same coating is infinitely miscible with itself as is self-evident, and this compatibility coupled with the faster volatility of the solvent of the first coating of Horibe would have been expected to allow the application of the 2 color coat of Horibe to their pre-applied 1 color coat within the instantly claimed flash-off time while minimizing the time between coatings” (see Pages 12-13 of the Office Action dated 2/12/21).”  The examiner maintains this position as fully stated in the above rejection.
The applicant argues “Applicant respectfully disagrees. Independent claims 1, 14, and 17 are amended herein to require that the organic solvents of the coating material for forming the surfacer coat and the organic solvents of the coating material for forming the topcoat substantially belong to the same solvent class. As described in the present application, the concept of solvent class in the sense of this application means that the solvents have a similar chemical structure and/or have similarly or identical functional groups. Examples of solvent classes are aromatic hydrocarbons, aliphatic hydrocarbons, esters, ketones or ethers (see Paragraphs [0055]-[0057]). Applicant respectfully submits that Horibe does not teach or suggest 
The applicant argues “In contrast, Horibe only generally teaches that its 1 color coat (B) and 2 color coat (C) may comprise an organic solvent (see Paragraphs [0022] and [0032]). As acknowledged by the Office, Horibe does not specifically teach its 1 color coat and 2 color coat compositions have solvents that substantially belong to the same solvent class. Rather, Horibe demonstrates a 1 color coat (B) composition comprising mixed organic solvents of xylene and n-butanol, and a 2 color coat (C) composition comprising toluene, isobutyl alcohol, cellosolve acetates, and butyl cellosolve (see Paragraphs [0042] and [0054]). These solvents of Horibe are 
The applicant argues “The Office asserts that a person having ordinary skill in the art would have been motivated to select the same highly volatile solvents for the 1 color coat (B) and 2 color coat (C) of Horibe because this “would have been expected to allow the application of the 2 color coat of Horibe to their pre-applied 1 color coat within the instantly claimed flash-off time while minimizing the time between coatings, which saves time and therefore money, and which would have been expected to give better bonding between the different layers without onion peeling effect” (see Pages 12-13 of the Office Action dated 2/12/21).”  Using the same resin in both coatings of Horibe is also required since the same resin is infinitely compatible with 
The applicant argues “Applicant respectfully disagrees. The benefits potentially conferred by using the same solvents in the 1 color coat (B) and 2 color coat (C), as described by the Office, are simply not taught or suggested by Horibe. Rather, there is no indication in Horibe of any benefit or advantage to be conferred by using solvents that substantially belong to the same solvent class in its 1 color coat (B) and 2 color coat (C) compositions, or any mention in general of the importance of compatibility between its color coat compositions.”  The benefits are not specifically taught by Horibe.  However, the clear infinite compatibility of the same composition with the same composition would have been readily appreciated by the ordinary skilled artisan prior to the instantly claimed invention from merely considering Horibe’s teachings that their two coating compositions can contain the same ingredients, including the same resins and same organic solvents, as discussed above.  These considerations are well within the ability of the high level of the ordinary skilled artisans in this coating art.  The properties explicitly described by Horibe would have also been expected, including those of Horibe, paragraph [0010], including the high gloss therein.

The applicant argues “It would not have been obvious to a person having ordinary skill in the art to modify the color coat compositions of Horibe to comprise solvents that substantially belong to the same solvent class, when the Office has acknowledged that Horibe does not 

Regarding the rejection of the instant claim 13 above:

The applicant argues “The Office has acknowledged that, “Horibe does not disclose the solids contents of the instant claim 13” (see Page 13 of the Office Action dated 2/12/21).
To remedy the deficiencies of Horibe, the Office cites Niimoto for teaching the claimed solids content, asserting that it would have been obvious to “make the 1 color coat and 2 color coat of Horibe having the solids contents of the instant claim 13 because Horibe, paragraph [0023] discloses their coating as being high solids type compositions, Niimoto, paragraph [0042] shows high solids coatings to include solids contents of 72 to 100% by volume” (see Page 14 of the Office Action dated 2/12/21).
Applicant respectfully disagrees. Niimoto is directed to high-solids anticorrosive coating compositions comprising an epoxy resin, a hardener ingredient, and various additives (see at least Abstract). The portion of Niimoto cited by the Office teaches that in its high-solids rapid-In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues “It would not have been obvious to a person having ordinary skill in the art to modify the color coat compositions of Horibe to comprise solvents that substantially belong to the same solvent class, when the Office has acknowledged that Horibe does not exemplify such compositions, and further modify with the solids content of Niimoto, without any teaching, suggestion, motivation, or other reason from Horibe or Niimoto, without any expectation of success or predictability of result. Such modification would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.”  Using the solids contents of the instant claims in the compositions of Horibe discussed above would have been expected to give only predictable results to the compositions of Horibe, including those properties the same solids contents give to the coating compositions of Niimoto.  There is less solvent to evaporate.  Therefore, the solvent will be gone faster.  This saves time and wasted ingredients that evaporate, which saves money.  The compositions will have higher 

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  The above rejection, modified according to the applicant’s amendment of 4/14/21 is therefore maintained as stated above.

6.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762